Exhibit 10.31
 
 
AMENDMENT NO. 2 to LICENSE AGREEMENT
 
This Amendment No. 2 to the License Agreement  is effective as of this 12th day
of May 2013 (the "Effective Date") by and between Next Fuel, Inc., a Nevada
corporation ("LICENSOR") and Future Fuel Limited, a British Virgin Island
limited liability company ("LICENSEE"). LICENSOR and LICENSEE are jointly
referred to in this Agreement as the "Parties".
 
LICENSOR and LICENSEE entered into a License Agreement effective March 31, 2012,
which was amended by Amendment No 1 effective April 1, 2012 (such license
agreement as amended to date is hereinafter referred to as the Agreement.
 
LICENSOR AND LICENSEE desire to amend the Agreement further.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Parties hereby agree as follows:
 
            1  
Section 2.1 of the Agreement, Section (2) of Schedule 2 to the Agreement and
Sections (1), (2) and (3) of Amendment No. 1 are hereby amended to read in their
entirety as follows:

 
Exclusivity.  Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to LICENSEE, and LICENSEE hereby accepts from LICENSOR, for the
Term of this Agreement an exclusive (subject to the exceptions described below)
right and license, (not including any right to sublicense or transfer except as
described below) to the Licensed Intellectual Property in Licensed
Territory.  Except for licenses for which LICENSOR must make payments to
LICENSEE as described below, LICENSOR hereby agrees that no any similar or
competitive license will be granted to any other third party in Licensed
Territory.
 
Sublicense. Except to (i) LICENSEE's affiliate and (ii) LICENSEE's Development
Partners, LICENSEE shall not have any right to grant any sublicense, of the
rights granted herein in the Licensed Territory approved by LICENSOR, which
approval shall not unreasonably be withheld.
 
Most Favored Nations Provision
 
Notwithstanding the foregoing this Agreement does not exclude LICENSOR from
business communications and project negotiations with any third party, pursuant
to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Effective Date and Terms:


(A)  
Entire Agreement Extension and Termination



(a)  
The Agreement shall remain in effect until terminated by either LICENSOR or
LICENSEE at any time for any reason or no reason, except that neither LICENSOR
nor LICENSEE shall have the right to terminate the Agreement except pursuant to
Article V of the Agreement before December 31, 2013 (the "Target Date").



(b)  
If on or prior to the Target Date the Parties agree (the "Determination Date")
that any project site has begun generating Commercial Volumes of natural gas
(the "Extension Determination"), then neither the LICENSEE nor the LICENSOR can
terminate the Agreement except pursuant to Article V of the Agreement until the
end of the First Commercial Year.  If on or prior to the Target Date the Parties
do not agree to the Extension Determination, then either the LICENSEE or the
LICENSOR can terminate the Agreement at any time for any reason or no reason.



(c)  
Commercial volumes shall mean a minimum of 2 million cubic meters gas production
unit per year.



(d)  
The First Commercial Year of this Agreement shall be the period that begins on
the Determination Date and that ends at the end of the calendar quarter in which
the first anniversary of the Determination Date occurs.  (For clarity, if the
Determination Date is August 10, 2013, the First Commercial Year would begin on
August 10, 2013 and ends on September 30, 2014).  Each Commercial Year
thereafter shall begin on the day following the end of the preceding Commercial
Year and shall end on the anniversary of the end of the preceding Commercial
Year.



(e)  
If either LICENSEE or LICENSOR terminates this Agreement in whole or with
respect to either the PRC or RM as provided below, such termination shall become
effective immediately upon notice of termination, but (i) such termination by
LICENSOR will not affect the license for GGUs in existence on the termination
date as long as LICENSEE continues payments and otherwise complies with this
Agreement and (ii) such termination by LICENSEE shall not affect the obligation
of LICENSEE to make payments related to such existing GGUs in accordance with
the payment provisions of the Agreement.



(B)  
People's Republic of China (PRC) Extension and Termination After First
Commercial Year



(a)  
If during any Commercial Year, LICENSEE achieves the PRC Commercial Year
Milestone for that Commercial Year, then until the end of the next Commercial
Year neither LICENSEE nor LICENSOR shall have the right to terminate this
Agreement with respect to PRC except pursuant to Article V of the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
LICENSOR shall have the right to terminate this Agreement with respect to the
PRC for any reason or no reason at any time after the end of any Commercial Year
for which LICENSEE does not achieve the PRC Commercial Year Milestone.



(c)  
The "PRC Commercial Year Milestone" for any Commercial Year means that during
that Commercial Year LICENSEE uses the Licensed Technology in at least fifty
(50) new Gas Generating Units located in the PRC in which the Licensed
Technology was not in use at the beginning of that Commercial Year.



(d)  
Notwithstanding the foregoing, if on a cumulative basis over the life of the
Agreement LICENSEE uses the Licensed Technology for more than one thousand
(1000) Gas Generating Units in the PRC, the Agreement will become perpetual for
the PRC, if LICENSEE does not otherwise breach the Agreement in which case the
Agreement may be terminated in accordance with Article V of the Agreement.

 
(C)  
Republic of Mongolia (RM) Extension and Termination

 
(a)  
If during any Commercial Year, LICENSEE achieves the RM Commercial Year
Milestone for that Commercial Year, then until the end of the next Commercial
Year neither LICENSEE nor LICENSOR shall have the right to terminate this
Agreement with respect to RM except pursuant to Article V of the Agreement.



(b)  
LICENSOR shall have the right to terminate this Agreement with respect to the RM
for any reason or no reason at any time after the end of any Commercial Year for
which LICENSEE does not achieve the RM Commercial Year Milestone.

 
(c)  
The "PRC Commercial Year Milestone" for any Commercial Year means that during
that Commercial Year LICENSEE uses the Licensed Technology in at least
twenty-five (25) new Gas Generating Units located in the PRC in which the
Licensed Technology was not in use at the beginning of that Commercial Year.



(d)  
Notwithstanding the foregoing, if on a cumulative basis over the life of the
Agreement LICENSEE uses the Licensed Technology for more than five hundred (500)
Gas Generating Units in the RM, the Agreement will become perpetual for the PRC,
if LICENSEE does not otherwise breach the Agreement in which case the Agreement
may be terminated in accordance with Article V of the Agreement.



 
 

--------------------------------------------------------------------------------

 


2.  Section (7) of Amendment No. 1 is hereby amended to read in its entirety as
follows:


Efforts LICENSEE is Required to Take: The LICENSEE is required to achieve Gas
Generating Units in the People's Republic of China at least fifty (50) new Gas
Generating Units during the First Commercial Year (as defined above in this
Amendment no. 2) which would result in $1,500,000 of license fees during the
First Commercial Year. In addition to termination rights described above,
LICENSOR has a legal right to collect such amount notwithstanding LICENSEE's
failure to achieve the fifty (50) GGUs during the First Commercial Year.
Thereafter, LICENSEE has a legal right to collect license fees only for actual
GGUs (as defined in Section 1.1 of the Agreement) and the LICENSOR's only
recourse for LICENSEE's failure to achieve the annual minimum number of GGUs
after the First Commercial Year of the Agreement is to terminate the license
granted in the Agreement. Except for this commitment, the LICENSEE's obligation
is to use commercially reasonable efforts to commercialize the Licensed
Technology.


3.  Section (__) of


4.  Except as specifically amended as described above, the Agreement shall
remain unchanged and in full force and effect.
 
5.  Language and Counterparts. This Agreement is written in both English and
Chinese. The English and Chinese versions shall have the equal effect. This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 2 TO LICENSE AGREEMENT]




 
LICENSEE:
FUTURE FUEL LIMITED
 
LICENSOR:
NEXT FUEL, INC., a Nevada corporation
     
By: /s) GUO Guangwei
 
By: /s/ Song Jin
Print Name: GUO Guangwei
Title: President
Address for Notices:
He Sheng Qi Lin She Building 3, Suite 508
Wang Jing Fu Tong West Street
Chaoyang District, Beijing, China
 
Print Name: Song Jin
Title: President
Address for Notices:
821 Frank Street
Sheridan, WY 82801, USA
               



 
 

--------------------------------------------------------------------------------


 

